Citation Nr: 1607380	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1973 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen a previously denied claim for service connection for narrowing of the interspace at L1-L2, lumbar spine.

In October 2010, the appellant testified before a Decision Review Officer (DRO).  In September 2012, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  Transcripts of both hearings are of record.

In an October 2013 decision, the Board reopened the appellant's claim for service connection and remanded it for further development.

In April 2015, the appellant requested another hearing "with the judge who decides my case."  This request for a second hearing was submitted more than 90 days after the appellant's appeal was returned to the Board.  The law does not require that the appellant be afforded a second hearing merely because he requests one.  Rather, he must demonstrate good cause.  See 38 C.F.R. § 20.1304(b) (2015).  In this case, he requests a second hearing to "take a polygraph" to show he is not lying about events in service.  This does not qualify as good cause.  Id.  As the appellant has not shown good cause as to why a second hearing would be warranted, his request is denied. 


FINDING OF FACT

The appellant's currently diagnosed low back disorders were not incurred in service, and his preexisting low back conditions, including congenital disease, were not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the appellant was provided with the relevant notice and information in an April 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Significantly, the claim was previously remanded to obtain outstanding VA and private treatment records identified in record, including from VA facilities in Seattle, Reno, and West Texas.  However, these facilities have since provided negative responses to VA's requests for the appellant's records.  Additional VA facilities identified by the appellant provided their available records, which have been associated with the claims file.

In a December 2013 letter, the appellant was requested to complete the necessary authorizations for VA to obtain previously identified private treatment records on his behalf.  He subsequently provided these authorizations, and the records have been obtained.

The appellant was also provided with VA examinations and an opinion which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the appellant's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the appellant also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that the claims file in this matter contains extensive records documenting the history of the appellant's low back disability, and it does not appear that any further development of the claim, to include obtaining additional records, is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


II.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is available for a condition preexisting service, provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Furthermore, the term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) .

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The United States Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service connected disability in order to achieve veteran status and to be entitled to compensation.  Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470   (1995).  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; Biggins v. Derwinski, 1 Vet App. 474, 478   (1991).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA. See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010). 

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA. Donellan at 167.

The RO has previously reported that the appellant served on active duty in April and May 1973.  However, his Form DD-214 clearly indicates that the appellant's active service was active duty for training.  Although a May 1973 Medical Board report states that the recruit had about four weeks of active duty and the Medical Board report cover sheet indicates by marked box that the appellant's duty status was active duty Marine Corps recruit, the Board finds the Form DD 214 more probative.  In that regard, it is significant to note that the Medical Board cover sheet does not provide a box to mark for ACDUTRA, but it does provide two different boxes for active duty Marine Corps and active duty Marine Corps recruit.  The Medical Board cover sheet reflects that the appellant was discharged from the Marine Corps Reserve by reason of "unsuitability."

Turning to the evidence in this case, a November 1972 pre-enlistment examination revealed a clinically normal evaluation of the spine.  However, in a December 1972 medical history report, the appellant reported recurrent low back pain, and the examiner commented that the back was "NCD" (not considered disabling).

In April 1973, shortly after is entrance on to ACDUTRA, the appellant was evaluated for a history of a lower lumbar back problem.  He reported muscle spasms in his back which were present prior to entry into service.  He stated that, in November 1972, he suffered left back pain while lifting "chicken crates."  A subsequent record from April 1973 noted Scheuermann's disease and narrowing of the L1-L2 disc space.  The treating physician noted that these conditions should not be symptomatic, and the physical examination was normal.

A May 1973 Medical Board report noted that the appellant complained of persistent low back pain caused by work or physical exercise.  He described having similar symptoms prior to enlistment, and claimed he had an injury after his enlistment physical examination but prior to reporting for active duty.  Physical examination, neurological examination, and indicated laboratory examinations (including X-rays of the back) were within normal limits except for subjective pain during back motion and minimal narrowing of the L1-L2 interspace on X-ray.  A psychiatrist commented that the appellant was actively seeking a discharge and seemed disappointed when he was informed that there was no evidence of organic disease.  The Medical Board's diagnosis was psychophysiological musculoskeletal reaction, moderate, which existed prior to entry.  The Medical Board indicated by marked box that this condition was not aggravated by service, and recommended that the appellant be discharged as unsuitable for service.

In May 1973, 10 days after separation from service, the appellant was treated by a private chiropractor for complaints which included low back pain.  He described sudden and severe low back pain while lifting a crate of chickens which was frozen to the ground at work in November 1972.  X-rays taken at that time revealed a slight "S" shape curvature of the back; severe misalignment between L5 and the sacral base, causing a pinching of the nerve and severe compression of the disc resulting in the appellant's pain and disability; a congenital abnormality of the sacral base causing instability; and a possible recent compression fracture to the anterior body of L5.  The chiropractor noted that there was also a listing of the pelvis to the right side due to a shortness of the right leg, which was also contributing to the curvature and instability of the spine.  He also stated that there was no evidence of arthritic changes occurring to any of the vertebrae.

In April 1983, as part of a prior claim, the appellant argued that his back condition was aggravated by service.

VA records from June 1995 include x-ray findings documenting congenital sacralization of L5 with incidental spina bifida occulta of L5; bilateral L4 spondylolysis with spondylolisthesis of L4 on L5; hypertrophic spondylosis of lumbar and lower thoracic spine; mild wedge compression deformity of L1 centrum, undetermined chronicity; Schmorl's nodes at T12-L1 and L1-2, which seemed to militate against an acute injury; mild angular kyphosis at L1-2; and posterior fragmentation and overgrowth of bone at L3-5.

In private records dated October 1995, the appellant reported multiple traumas in the past secondary to multiple motor vehicle and motorcycle accidents.

In an August 1999 statement, the appellant again asserted that his back condition was aggravated by service.

In an October 2000 letter, the appellant's chiropractor, B.E.J., reported that 1994 X-rays of the appellant's low back showed an old compression fracture at T12-L1 which might have been caused some time ago; a lumbarization of the first sacral segment, which is usually a congenital problem; and spondylo, for which there were different theories as to the cause, including a congenital condition and an injury or trauma causing fracture.  B.E.J. stated that, since a bone scan had not been completed, the "best estimate" he could give was that the appellant "may have been injured while in service."  B.E.J. added that any type of fall or blow to the buttocks or tailbone area may have caused a fracture to his vertebrae, or he may have had this condition since birth.

Private records dated June 2001 show the appellant reported injuring his back during a "standing sit-up" in boot camp, and spent a week in the hospital.  He reported having chronic pain afterwards but was able to do a lot of manual labor.  He reinjured his back in 1994 from a fall while trimming trees.  X-rays revealed significant osteoarthritic changes with large spurring present off all the vertebra.  There is also narrowing of the disc space of L5 and S1 consistent with degenerative disc disease.  Additional records from October 2001 show the appellant reported back pain and a long history of multiple injuries dating back to the spring of 1983.

In January 2004, the appellant underwent L5-S1 decompressive laminectomy (Gill procedure), right L5 diskectomy, posterior spinal fusion of L5-S1 with Osteonics pedicle screws, and bilateral local autograft fusion of L5-S1.  X-rays taken in February 2004 appeared satisfactory.

In October 2004, the appellant reported being involved in a motor vehicle accident in August 2004, but was doing well in regards to his back.  A January 2008 MRI showed mild L4-5 narrowing above the level of the spinal fusion.

In a March 2009 opinion, Dr. M.W.F. stated that the appellant reported injuring his back while in boot camp in March 1973.  He had ongoing problems with his back which have worsened over the years.  Surgery was performed in January 2004.  The doctor stated his belief that if he had not injured his back in 1973 he would not likely have subsequently required surgery in 2004.  He has had problems ever since that time in 1973 and his ongoing problems are related to the incident in service in 1973.

The appellant underwent VA examinations in July 2010 and July 2011.  However, as discussed in the prior remand, these opinions were not adequate in assessing the etiology of the appellant's condition.

However, an additional VA opinion was obtained in July 2014.  The examiner stated that it was less likely than not that the appellant's current conditions of spondylolisthesis, spondylosis, disc disease, and degenerative arthritis are the result of his one injury during boot camp.  He had a subjective report of a back injury during his first week in boot camp when he did not catch himself during a standing sit-up.  His service treatment records clearly show that there was no evidence of a back condition at the time, and his diagnosis was that of psychophysiological musculoskeletal stress reaction.  The examiner noted that the Medical Board makes it clear that appellant did not want to be in the service.  There are further references that the appellant had multiple physical complaints he tended to blame for his lack of good health.  The only x-ray findings at the time of discharge were Scheuermann's disease and mild narrowing of L1-L2.  

The examiner commented that, according to medical literature, a specific etiology cannot be established for most patients with low back pain, and less than 5 percent have serious systemic pathology.  Bulging discs are seen in more than 50 percent of asymptomatic patients.  The finding of narrowing at L1-L2 was noted back in 1973, but certainly was not the source of his present disc pain, since that space involved L5-S1.  The examiner also commented that Scheuermann's is a self-limiting skeletal disorder of childhood and did not lead to disability.  In 1973, it was noted that this is a minor and congenital finding and should be asymptomatic.  There is also no further indication that this disease process was present later on.  

The examiner also stated that the appellant clearly had back injuries prior to his period of service that included a worker's compensation injury.  It was reported that he had back pain then without any objective signs, and then during his first week of basic training, he developed back pain again without objective findings.  It was also previously determined by the Medical Board that this condition was not aggravated by service.  It is also well known that he had multiple back injuries after service, including a fall while working for a tree service and two motor vehicle accidents.  

Further, the examiner stated that there was no confirmation for the chiropractic findings of an "S" shaped curve of the spine or severe compression of the disc due to misalignment.  The initial mild narrowing of L1-L2 was noted on the initial x-ray in 1973 and noted by the Medical Board, but was felt to be asymptomatic and not significant.  The appellant ended up having disc disease years later at L5-S1.  The  comments that x-rays of the low back in 1994 showed an old compression fracture at T12-L1 are not supported but subsequent x-rays and MRIs, which do not show a compression fracture.

Based on the evidence of record, the Board finds that service connection for a low back condition is not warranted.  First, the July 2014 VA examiner stated that the appellant's diagnoses of spondylolisthesis, spondylosis, disc disease, and degenerative arthritis were less likely than not the result of his one injury during boot camp.  The rationale for this conclusion is discussed above, and more extensively in the examination report itself, but is essentially predicated upon the fact that there were no significant findings in service at the time the appellant was examined, and his diagnosis at discharge was psychophysiological musculoskeletal stress reaction.  Notably, the VA examiner's report accurately recounts the history of the appellant's low back condition as documented in the claims file.

In contrast, the March 2009 opinion of Dr. M.W.F. is based on the appellant's own statements of sustaining a back injury during service, without any comment on the specific findings recorded prior to, during, or immediately after service, to include the history of a prior back injury and the discharge diagnosis of psychophysiological musculoskeletal stress reaction.  Therefore, this opinion carries less probative weight than that of the July 2014 VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the credibility and weight to be attached to these opinions is within the province of the Board).

Similarly, the October 2000 opinion of B.E.J. stated that the appellant may have been injured while in service, or he may have had his condition since birth.  Opinions phrased in these terms are not probative.  Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).

Therefore, the overall weight of the evidence is against a finding that the appellant's spondylolisthesis, spondylosis, disc disease, and degenerative arthritis were incurred in or otherwise etiologically related to service.

The Board notes that there is also evidence of a congenital condition (Scheuermann's) in this case, identified by the July 2014 VA examiner as a disease process.  Congenital diseases, but not defects, may be aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990).  

However, the Board notes that, as the appellant is not a veteran, the presumption of aggravation does not apply.  As noted earlier, he has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  In this case, no such showing has been made, particularly in light of the April 1973 finding in service that the appellant's conditions, including Scheuermann's, should not be symptomatic, and where the physical examination was normal.  None of the opinions submitted by the appellant indicate a worsening of the congenital findings at L5-S1 during ACDUTRA, and the appellant himself is not competent to report that a congenital condition worsened during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, service connection for a low back disorder is not warranted.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


